


Exhibit 10.46


NON-EMPLOYEE DIRECTOR AWARD


GILEAD SCIENCES, INC.
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.    The Board has adopted the Plan for the purpose of providing incentives to
attract, retain and motivate eligible Employees, Directors and Consultants who
provide services to the Corporation (or any Related Entity).
B.    Participant is to render valuable services to the Corporation as a
non-employee Director, and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation's issuance of shares of Common Stock to Participant thereunder.
C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
NOW, THEREFORE, the Corporation hereby awards Restricted Stock Units to
Participant upon the following terms and conditions:
1.Grant of Restricted Stock Units. The Corporation hereby awards to Participant,
as of the Award Date, Restricted Stock Units under the Plan. Each Restricted
Stock Unit that vests hereunder will entitle Participant to receive one share of
Common Stock on the specified issuance date for that unit. The number of shares
of Common Stock subject to the awarded Restricted Stock Units, the applicable
vesting schedule for those shares, the date or dates on which those vested
shares shall become issuable to Participant and the remaining terms and
conditions governing the award (the “Award”) shall be as set forth in this
Agreement.
AWARD SUMMARY
Participant:
 
Award Date:
 
Number of Shares Subject to Award:
 ______________ shares of Common Stock (the “Shares”)
Vesting Schedule:
The Shares shall vest upon the Participant's completion of one year of
Continuous Service measured from the Award Date (the “Normal Vesting Schedule”).
However, the Shares may be subject to accelerated vesting in accordance with the
provisions of Paragraph 5 of this Agreement.




--------------------------------------------------------------------------------




Issuance Schedule
Unless Participant has made a timely Deferral Election with respect to this
Award prior to the start of the calendar year in which the Award Date occurs,
the Shares in which Participant vests in accordance with the Normal Vesting
Schedule shall become issuable immediately on the applicable vesting date, and
in no event will those vested Shares be issued later than the later of (i) the
close of the calendar year in which the Shares vest pursuant to the Normal
Vesting Schedule or (ii) the fifteenth day of the third calendar month following
such vesting date. However, if Participant has made a timely Deferral Election,
then the Shares in which Participant vests pursuant to the Normal Vesting
Schedule shall be issued in accordance with the terms and provisions of such
Deferral Election, including the applicable distribution event and method of
distribution. In the event of a Change in Control, the distribution provisions
of Paragraph 5 shall apply.

2.Limited Transferability. Prior to actual receipt of the Shares which vest
hereunder, Participant may not transfer any interest in the Award or the
underlying Shares. Any Shares which vest hereunder but which otherwise remain
unissued at the time of Participant's death may be transferred pursuant to the
provisions of Participant's will or the laws of inheritance or to Participant's
designated beneficiary or beneficiaries of this Award. Participant may also
direct the Corporation to re-issue the stock certificates for any Shares which
in fact vest and become issuable under the Award during his or her lifetime to
one or more designated members of Participant's Immediate Family or a trust
established for Participant and/or the members of his or her Immediate Family.
However, the actual issuance of such Shares pursuant to the foregoing provisions
of this Paragraph 2 shall be subject to the issuance and distribution provisions
of any Deferral Election in effect for this Award.
3.Cessation of Service. Except as otherwise provided in Paragraph 5 below,
should Participant cease Continuous Service for any reason prior to vesting in
the Shares pursuant to the Normal Vesting Schedule, then the Award will be
immediately cancelled with respect to those unvested Shares, and the number of
Restricted Stock Units will be reduced accordingly. Participant shall thereupon
cease to have any right or entitlement to receive any Shares under those
cancelled units. However, for purposes of this Agreement, Participant shall not
be deemed to cease Continuous Service if Participant continues to serve the
Corporation as a Director Emeritus immediately following his or her cessation of
service as a Board member without an intervening break in Continuous Service.
4.Stockholder Rights and Dividend Equivalents
(a)The holder of this Award shall not have any stockholder rights, including
voting, dividend or liquidation rights, with respect to the Shares subject to
the Award until Participant becomes the record holder of those Shares upon their
actual issuance following the Corporation's collection of the applicable
Withholding Taxes.





2

--------------------------------------------------------------------------------




(b)    Notwithstanding the foregoing, should any dividend or other distribution,
whether regular or extraordinary and whether payable in cash, securities (other
than Common Stock) or other property, be declared and paid on the outstanding
Common Stock while one or more Shares remain subject to this Award (i.e., those
Shares are not otherwise issued and outstanding for purposes of entitlement to
the dividend or distribution), then a special book account shall be established
for Participant and credited with a phantom dividend equivalent to the actual
dividend or distribution which would have been paid on the Shares at the time
subject to this Award had they been issued and outstanding and entitled to that
dividend or distribution. As the Shares subsequently vest hereunder, the phantom
dividend equivalents so credited to those Shares in the book account shall vest,
and those vested dividend equivalents shall be distributed to Participant (in
the same form the actual dividend or distribution was paid to the holders of the
Common Stock entitled to that dividend or distribution or in such other form as
the Administrator deems appropriate under the circumstances) concurrently with
the issuance of the vested Shares to which those phantom dividend equivalents
relate, whether those vested Shares are to be issued in accordance with the
Issuance Schedule or distribution provisions set forth in this Agreement or the
distribution provisions set forth in Participant's Deferral Election (if any).
5.Change of Control.
(a)Should Participant remain in Continuous Service until the effective date of a
Change in Control, then the Restricted Stock Units at the time subject to this
Award will vest immediately prior to the closing of the Change in Control. The
Shares subject to those vested units shall be converted into the right to
receive the same consideration per share of Common Stock payable to the other
stockholders of the Corporation in consummation of that Change in Control, and
such consideration per Share shall be distributed to Participant at the same
time as such shareholder payments, but such distribution to Participant shall in
all events be completed no later than the later of (i) the close of the calendar
year in which such Change in Control is effected or (ii) the fifteenth (15th) of
the third (3rd) calendar month following the effective date of that Change in
Control. However, if Participant has made a timely Deferral Election with
respect to this Award, then the consideration payable per Share in consummation
of the Change in Control shall be distributed to Participant in accordance with
the distribution provisions of that Deferral Election, and those provisions
shall supersede anything to the contrary in this Paragraph 5.
(a)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
6.    Adjustment in Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Corporation's receipt of
consideration, or should the value of outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization, then equitable adjustments shall be made by the
Administrator to the total number and/or class of

3

--------------------------------------------------------------------------------




securities issuable pursuant to this Award in order to reflect such change. In
making such adjustments, the Administrator shall take into account any amounts
to be credited to Participant's book account under Paragraph 4(b) in connection
with the transaction, and the determination of the Administrator shall be final,
binding and conclusive. In the event of a Change in Control, the provisions of
Paragraph 5 shall be controlling.
7.Issuance of Shares of Common Stock.
(a)On the date on which the Shares are to be issued in accordance with the
express provisions of this Agreement or the distribution provisions of
Participant's Deferral Election (if any), which shall have priority over the
provisions of this Agreement, the Corporation shall issue to or on behalf of the
Participant a certificate (which may be in electronic form) for those Shares and
shall concurrently distribute to the Participant any phantom dividend
equivalents with respect to those Shares, subject in each instance to the
Corporation's collection of the applicable Withholding Taxes.
(b)Except as otherwise provided in Paragraph 5, the settlement of all Restricted
Stock Units which vest under the Award shall be made solely in shares of Common
Stock. In no event, however, shall any fractional shares be issued. Accordingly,
the total number of shares of Common Stock to be issued at the time the Award
vests shall, to the extent necessary, be rounded down to the next whole share in
order to avoid the issuance of a fractional share.
8.Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and
Participant with all Applicable Laws relating thereto.
9.Notices. Any notice required to be given or delivered to the Corporation under
the terms of this Agreement shall be in writing and addressed to the Corporation
at its principal corporate offices. Any notice required to be given or delivered
to Participant shall be in writing and addressed to Participant at the most
current address then indicated for Participant on the Corporation's employee
records or shall be delivered electronically to Participant through the
Corporation's electronic mail system. All notices shall be deemed effective upon
personal delivery or delivery through the Corporation's electronic mail system
or upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.
10.Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
the legal representatives, heirs and legatees of Participant's estate and any
beneficiaries of the Award designated by Participant.
11.Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Administrator with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.

4

--------------------------------------------------------------------------------




12.Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State's conflict-of-laws rules.
13.Code Section 409A     
(a)It is the intention of the parties that in the absence of a timely-made
Deferral Election with respect to this Award, the provisions of this Agreement
shall, to the maximum extent permissible, comply with the requirements of the
short-term deferral exception to Section 409A of the Code and Treasury
Regulations Section 1.409A-1(b)(4). Accordingly, to the extent there is any
ambiguity as to whether one or more provisions of this Agreement would otherwise
contravene the requirements or limitations of Code Section 409A applicable to
such short-term deferral exception, then those provisions shall be interpreted
and applied in a manner that does not result in a violation of the requirements
or limitations of Code Section 409A and the Treasury Regulations thereunder that
apply to such exception.
(b)However, if Participant makes a timely Deferral Election with respect to this
Award, then this Agreement will create a deferred compensation arrangement
subject to the requirements of Code Section 409. In that event, the terms and
provisions of this Agreement shall be applied and interpreted in a manner that
complies with all applicable requirements of Code Section 409A and the Treasure
Regulations thereunder. Accordingly, to the extent there is any ambiguity as to
whether one or more provisions of this Agreement would otherwise contravene the
applicable requirements or limitations of Code Section 409A, then those
provisions shall be interpreted and applied in a manner that does not result in
a violation of the applicable requirements or limitations of Code Section 409A
and the Treasury Regulations thereunder.
14.No Impairment of Rights. This Agreement shall not in any way be construed or
interpreted so as to affect adversely or otherwise impair the right of the
Corporation or its stockholders to remove Participant from the Board at any time
in accordance with the provisions of applicable law.
15.Plan Prospectus. The official prospectus for the Plan is attached if this
Award the first restricted stock unit award made to Participant under the Plan.
Participant may obtain an additional printed copy of the prospectus by
contacting Stock Administration through the internet at
stockadministration@gilead.com or by telephoning 650‑522-5517.
16.Participant Acceptance. Participant must accept the terms and conditions of
this Agreement either electronically through the electronic acceptance procedure
established by the Corporation or through a written acceptance delivered to the
Corporation in a form satisfactory to the Corporation,



5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Gilead Sciences, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the day and year first
indicated above.


GILEAD SCIENCES, INC.
 
 
By:
 
Title:
 


6

--------------------------------------------------------------------------------






APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.Administrator shall mean the Compensation Committee of the Board in its
capacity as administrator of the Plan.
B.Agreement shall mean this Restricted Stock Unit Issuance Agreement.
C.Applicable Laws shall mean the legal requirements related to the Plan and the
Award under applicable provisions of the federal securities laws, state
corporate and securities laws, the Code, the rules of any applicable Stock
Exchange on which the Common Stock is listed for trading, and the rules of any
non-U.S. jurisdiction applicable to Awards granted to residents therein.
D.Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.
E.Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
F.Board shall mean the Corporation's Board of Directors.
G.Cause shall mean the termination of Participant's Continuous Service as a
result of his or her (i) performance of any act, or failure to perform any act,
in bad faith and to the detriment of the Corporation; (ii) dishonesty,
intentional misconduct, material breach of any fiduciary duty owed to the
Corporation; or (iii) commission of a crime involving dishonesty, breach of
trust, or physical or emotional harm to any person.
H.Change in Control shall mean a change in ownership or control of the
Corporation effected through the consummation of any of the following
transactions:
(i)a merger, consolidation or other reorganization approved by the Corporation's
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation's outstanding voting securities immediately
prior to such transaction;
(ii)a sale, transfer or other disposition of all or substantially all of the
Corporation's assets;



A-1

--------------------------------------------------------------------------------




(iii)the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation's
outstanding securities (as measured in terms of the power to vote with respect
to the election of Board members) outstanding immediately after the consummation
of such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Corporation or the acquisition of
outstanding securities held by one or more of the Corporation's existing
stockholders; or
(iv)a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.


In no event, however, shall a Change in Control be deemed to occur upon a
merger, consolidation or other reorganization effected primarily to change the
State of the Corporation's incorporation or to create a holding company
structure pursuant to which the Corporation becomes a wholly-owned subsidiary of
an entity whose outstanding voting securities immediately after its formation
are beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation's outstanding
voting securities immediately prior to the formation of such entity.
I.    Code shall mean the Internal Revenue Code of 1986, as amended.
J.    Common Stock shall mean shares of the Corporation's common stock.
K.     Consultant shall mean any person, including an advisor, who is
compensated by the Corporation or any Related Entity for services performed as a
non-employee consultant; provided, however, that the term “Consultant” shall not
include non-employee Directors serving in their capacity as Board members. The
term “Consultant” shall include (i) a former Board member during his or her
period of service as Director Emeritus immediately following his or her
cessation of service as a Board member, without an intervening break in
Continuous Service, or (ii) an individual serving as a member of the board of
directors of a Related Entity.

A-2

--------------------------------------------------------------------------------




L.    Continuous Service shall mean the performance of services for the
Corporation or a Related Entity (whether now existing or subsequently
established) by a person in the capacity of an Employee, Director or Consultant.
For purposes of this Agreement, Participant shall be deemed to cease Continuous
Service immediately upon the occurrence of either of the following events: (i)
Participant no longer performs services in any of the foregoing capacities for
the Corporation or any Related Entity or (ii) the entity for which Participant
is performing such services ceases to remain a Related Entity of the
Corporation, even though Participant may subsequently continue to perform
services for that entity.
M.    Corporation shall mean Gilead Sciences, Inc., a Delaware corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Gilead Sciences, Inc. which shall by appropriate action adopt the Plan.
N.    Deferral Election shall mean an election filed by Participant with the
Corporation prior to the start of the calendar year in which the Award Date
occurs pursuant to which Participant elects, in accordance with the applicable
requirements of Code Section 409A, to defer the issuance of the Shares that vest
under this Agreement or the distribution of the consideration payable per Share
in a Change in Control transaction to one or more designated issuance or
distribution dates or events beyond the vesting date for those Shares.
O.    Director shall mean a member of the Board.
P.    Domestic Partner shall mean a person who meets and continues to meet all
of the criteria detailed in the Gilead Sciences Affidavit of Domestic
Partnership when the Domestic Partnership has been internally registered with
the Corporation by filing with the Corporation an original, properly completed,
notarized Gilead Sciences Affidavit of Domestic Partnership.
Q.    Employee shall mean any person who is in the employ of the Corporation (or
any Related Entity), subject to the control and direction of the Corporation or
Related Entity as to both the work to be performed and the manner and method of
performance.
R.    Immediate Family shall mean, with respect to Participant, any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law including adoptive
relationships, Domestic Partner, a trust in which such persons (or person) have
more than fifty percent (50%) of the beneficial interest, a foundation in which
such persons (or person) control the management of the entity's assets, or any
other entity in which such persons (or person) own more than fifty percent (50%)
of the voting interests.
S.    1934 Act shall mean the Securities Exchange Act of 1934, as amended from
time to time.





A-3

--------------------------------------------------------------------------------




T.    Normal Vesting Schedule shall mean the schedule set forth in Paragraph 1
of the Agreement, pursuant to which the Restricted Stock Units and the
underlying Shares are to vest upon Participant's completion of one year of
Continuous Service measured from the Award Date.
U.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.
V.    Parent shall mean a “parent corporation,” whether now existing or
hereafter established, as defined in Section 424(e) of the Code.
W.    Plan shall mean the Corporation's 2004 Equity Incentive Plan, as amended
and restated from time to time.
X.    Related Entity shall mean (i) any Parent or Subsidiary of the Corporation
and (ii) any corporation in an unbroken chain of corporations beginning with the
Corporation and ending with the corporation in the chain for which Participant
provides services as an Employee, Director or Consultant, provided each
corporation in such chain owns securities representing at least twenty percent
(20%) of the total outstanding voting power of the outstanding securities of
another corporation or entity in such chain and there is a legitimate non-tax
business purpose for making this Award to Participant.
Y.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.
Z.    Subsidiary shall mean a “subsidiary corporation,” whether now existing or
hereafter established, as defined in Section 424(f) of the Code.
AA.    Withholding Taxes shall mean the federal, state and local taxes required
to be withheld by the Corporation in connection with the issuance of the shares
of Common Stock which vest under the Award and any phantom dividend equivalents
distributed with respect to those shares.



A-4